internal_revenue_service national_office technical_advice_memorandum date number release date director appeals taxpayer name taxpayer address taxpayer identification no quarters involved date of conference third party contact none index uil no case mis no tam-128334-02 cc psi b8 legend taxpayer issue is taxpayer the proper person to claim a credit or payment under sec_6427 of the internal_revenue_code with respect to undyed diesel_fuel sold to the state as described below conclusion taxpayer is not the proper person to claim a credit or payment under sec_6427 with respect to undyed diesel_fuel sold to the state as described below facts taxpayer sells undyed diesel_fuel taxpayer is liable for the federal excise_tax imposed by sec_4081 on the removal of undyed diesel_fuel from its terminals taxpayer sold the diesel_fuel to dealers states bought undyed diesel_fuel from the dealers using a credit card issued by taxpayer taxpayer filed claims with respect to the excise_tax imposed by sec_4081 on the diesel_fuel purchased by states using taxpayer’s credit card the irs disallowed these claims the office of appeals requested technical_advice on this issue law and analysis sec_4081 imposes a federal excise_tax on certain removals of taxable_fuel from any terminal sec_4083 provides that diesel_fuel is a taxable_fuel sec_6427 provides that if diesel_fuel on which tax was imposed by sec_4081 is used by a state for its exclusive use then the ultimate vendor of the diesel_fuel is the person eligible to claim a credit or payment with respect to the tax if certain conditions are met sec_48_6427-9 of the manufacturers and retailers excise_tax regulations provides rules under which certain registered ultimate vendors of taxed diesel_fuel may claim the credits or payments allowed by sec_6427 sec_48_6427-9 defines an ultimate vendor as a person that sells undyed diesel_fuel to any state for its exclusive use sec_48_6427-9 provides that a claim with respect to diesel_fuel is allowed by sec_6427 only if among other conditions the claimant sold the diesel_fuel to any state for its exclusive use the appeals_office that submitted this request determined that because the dealers rather than taxpayer sold the diesel_fuel to the state taxpayer was not the ultimate vendor of diesel_fuel therefore taxpayer was not the proper person to make a claim with respect to the diesel_fuel sold to the state taxpayer argues that the oil company credit card rule for gasoline provided in notice_89_29 1989_1_cb_669 applies to diesel_fuel because sec_6416 and sec_6427 are similar in that both sections identify the seller of the fuel as the entity entitled to make a claim therefore taxpayer reasons that it should be treated as the seller of the diesel_fuel to the state we agree with the appeals_office sec_6427 and sec_48_6427-9 provide that the proper person to claim a credit or payment with respect to the tax imposed on diesel_fuel sold to a state for its exclusive use is the ultimate vendor that sold the diesel_fuel to the state taxpayer did not sell the diesel_fuel to the state accordingly taxpayer is not the proper person to claim a credit or payment with respect to diesel_fuel sold to the state notice_89_29 applies only to gasoline and not to diesel_fuel sec_48_6427-9 did not create an oil company credit card rule with respect to diesel_fuel ultimate vendors caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
